DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference # 16, 17, 18, 200, & 300 are not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of detecting (the claimed force sensor) in claim 1, and means comparing (control device) in claim 7.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “static feel law” in claims 3 & 13, lines 2, respectively, is not defined by the claim, the specification does not provide a definition for determining what is the “static feel law”.  For compact prosecution, the Examiner is interpreting the “static feel law” in claims 3 & 13, lines 2, respectively, as -- static feel --.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 & 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagerott et al. (Pub No. US 2010/0145555 A1).  
Regarding claim 1
	Hagerott teaches an aircraft inceptor system (See paragraphs 0048-0050 & figure 4, ref # 300) comprising: an inceptor member (See figure 4, ref # 304) arranged to be operated by a user to cause a corresponding movement of a moveable aircraft surface; (See figure 4, ref # 302a) and means for detecting (See figure 4, ref # 305) the operation of the inceptor member (See figure 4, ref # 304) by the user and for providing a movement signal, (See figure 4, ref # 312a) associated with the detected operation, to a control device, (See figure 4, ref # 310) the control device (See figure 4, ref # 310) providing a control signal (See figure 4, ref # 312b) to an actuator (See figure 4, ref # 308) to move the aircraft surface (See figure 4, ref # 302a) according to the movement signal; (See paragraph 0050 & figure 4, ref # 312a) wherein the means for detecting (See figure 4, ref # 305) the operation of the inceptor member (See figure 4, ref # 304) by the user comprises a force sensor (See figure 4, ref # 305) configured to sense the force applied by the user to the inceptor member, (See figure 4, ref # 304) the movement signal (See figure 4, ref # 312a) being derived based on the sensed force.  (See paragraphs 0048-0050)  

Regarding claim 2
	Hagerott teaches wherein the control device (See figure 4, ref # 310) provides the control signal (See figure 4, ref # 312b) based on an algorithm that converts a force signal indicative of the sensed force to a position signal.  (See paragraph 0050)  

Regarding claim 3
	Hagerott teaches wherein the algorithm converts the force signal to the position signal based on the static feel law.  (See paragraphs 0080-0082 & 0084-0085)  

Regarding claim 4
	Hagerott teaches wherein the algorithm includes a stop function defining a limit on the extent to which an increase in force causes a change in the position signal.  (See paragraphs 0084-0085)  

Regarding claim 5
	Hagerott teaches wherein the algorithm takes into account system inertia in converting the force signal to the position signal; (See paragraph 0080) and/or wherein the algorithm takes into account system damping in converting the force signal to the position signal; (See paragraph 0081) and/or wherein the algorithm takes into account system friction in converting the force signal to the position signal.  (See paragraphs 0080-0082)  

Regarding claim 6
	Hagerott teaches wherein the control device (See figure 4, ref # 310) is a device external to the inceptor member.  (See figure 4, ref # 304)  

Regarding claim 7
	Hagerott teaches further comprising means whereby the position signal (See figure 4, ref # 312c) is compared to a measured position signal indicative of the actual position to provide a position error.  (See paragraphs 0050 & 0080-0082)  

Regarding claim 8
	Hagerott teaches wherein the algorithm is performed: within the control device, (See figure 4, ref # 310) in a device external to the control device; or by circuitry in the inceptor member.  (See paragraphs 0048-0050, 0080, & figure 4, ref # 304)  

Regarding claim 9
	Hagerott teaches wherein the force sensor (See figure 4, ref # 305) is located on or in the inceptor member (See figure 4, ref # 304) closer to the part of the inceptor member (See figure 4, ref # 304) to which the user directly applies force than any components of the inceptor member (See figure 4, ref # 304) that could generate a jam condition.  (See paragraph 0090)  

Regarding claims 11, 12, 14, 15, & 16
	The operation of the apparatus of claims 1, 2, 5, 7, & 9 meets the limitation of the method of claims 11, 12, 14, 15, & 16.  

Regarding claim 13
	The operation of the apparatus of claims 3 & 4 meets the limitation of the method of claim 13.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagerott et al. (Pub No. US 2010/0145555 A1) as applied to claim 1 above, and further in view of Antraygue (Pub No. US 2013/0256463 A1).  
Regarding claim 10
	Hagerott teaches a force sensor.  (See figure 4, ref # 305)  
	Hagerott is silent about wherein the force sensor comprises a strain gauge, or wherein the sensor comprises a magnetostrictive sensor.  
	However, Antraygue teaches wherein the force sensor comprises a strain gauge, (See paragraph 0042) or wherein the sensor comprises a magnetostrictive sensor.  (See paragraph 0046)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a force sensor comprising a strain gauge, or wherein the force sensor comprising a magnetostrictive sensor as taught by Antraygue in the aircraft of Hagerott, since these are well-known types of force sensors.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Antraygue (Pub No. US 2013/0256463 A1), used above, further discloses a method and an aircraft inceptor system comprising: an inceptor member arranged to be operated by a user to cause a corresponding movement of a moveable aircraft surface; and means for detecting the operation of the inceptor member by the user and for providing a movement signal, associated with the detected operation, to a control device, the control device providing a control signal to an actuator to move the aircraft surface according to the movement signal; wherein the means for detecting the operation of the inceptor member by the user comprises a force sensor configured to sense the force applied by the user to the inceptor member, the movement signal being derived based on the sensed force.  The reference Taylor et al. (Pub No. US 2017/0212514 A1) discloses a method and an aircraft inceptor system comprising: an inceptor member arranged to be operated by a user to cause a corresponding movement of a moveable aircraft surface; and means for detecting the operation of the inceptor member by the user and for providing a movement signal, associated with the detected operation, to a control device, the control device providing a control signal to an actuator to move the aircraft surface according to the movement signal; wherein the means for detecting the operation of the inceptor member by the user comprises a force sensor configured to sense the force applied by the user to the inceptor member, the movement signal being derived based on the sensed force; and wherein the force sensor comprises a strain gauge.  The references Hagerott et al. (US Patent No. 9,340,278 B2), Ciholas et al. (US Patent No. 8,380,364 B2), & Ciholas et al. (US Patent No. 8,401,716 B2) each disclose the same features as the reference Hagerott et al. (Pub No. US 2010/0145555 A1) used above.  The reference Johnson et al. (Pub No. US 2009/0125166 A1) discloses a method and aircraft, a control device, an inceptor member, moveable aircraft surfaces, force sensor that can be a strain gauge, and position sensor.  The reference Egenfeldt (Pub No. US 2009/0222168 A1) discloses a method and aircraft, a control device, an inceptor member, moveable aircraft surfaces/elevator, force sensors, position sensors, and the sensors at both the inceptor member and the moveable aircraft surface/elevator.  The references Antraygue (Pub No. US 2011/0112705 A1) & Antraygue (Pub No. US 2015/0191241 A1) each disclose a method and aircraft, a control device, an inceptor member, moveable aircraft surfaces, force sensor, and position sensor.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647